Title: To James Madison from Vincent Gray, 4 February 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


4 February 1803, Havana. Wrote on 21 Jan. by the Jupiter bound for New York. Since then local merchant Tomás Cruz Muñoz has received a license granted to Francisco Figuera y Vargas allowing importation of U.S. produce to Cuba. It is said the house of Torrys of Cádiz purchased it from Figuera for $100,000 and sent it to their agent at Havana for execution. Encloses a copy. When the license was presented to the intendant for recording and publishing, he withheld assent. Has little doubt assent will be given, as the intendant’s refusal arises “not from patriotic but pecuniary views.” Has been informed the “Junta Economico y de Gobierno” was convened on the subject and is not disposed to see the license carried into effect. It is also “confidently stated” that the junta will forward a remonstrance to the king and offer to refund the sum paid to the grantee. Does not believe this will be done, “as the councils of this Government, are too much divided, and too much operated upon by other motives than the good of the colony, to oppose legally a Royal Edict—however prejudicial to their interest and that of their Country or Colony.” Mentioned in his 21 Jan. letter the arrival of General Noailles, whom he has visited twice. Noailles spoke openly “and with great respect” about U.S. relations with France and said he expected troops for the transfer of Louisiana to arrive soon at Cap Français. Since the number would not be so great as generally supposed, the commander in chief at Cap Français would need to detain all the troops there in order to recover the entire island before the commencement of the “unhealthy season”; “therefore it was uncertain, when they would have it in their power to take possession of Louisiana.” Noailles has not yet succeeded in the objects of his visit to Havana. “I am almost certain that he will not.” When he sees Noailles again, he will attempt to learn whether the general intends “in case of not succeeding here” to go to Veracruz or the U.S. Adds in a postscript that he has received dependable information that the frigate in which Noailles arrived sails for Cap Français “in four or five days.” Noailles will remain at Havana “for some time” and then proceed to Cap Français. “Having consented to act as attorney for some Americans, having large concerns in this Island unsettled, my departure from this country, will be procrastinated for at least 12 months longer.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 4 pp.



   
   Letter not found. On 25 Feb. the National Intelligencer printed the following extract from a 21 Jan. letter from Havana, which may have been from Gray’s dispatch: “The government here have refused to grant any more licences for the admission of Lumber into this Island from the United States, and on the 13th inst. the Intendant General passed an official note to the Collector of the Customs to that effect.”



   
   A copy of Soler’s 4 Oct. 1802 order (2 pp.; in Spanish) is filed with Gray to JM, 20 Dec. 1803 (DNA: RG 59, CD, Havana, vol. 1).



   
   Lafayette’s brother-in-law, Louis-Marie, vicomte de Noailles (1756–1804), served in the American Revolution and was an early supporter of the French Revolution. He later emigrated to Philadelphia and engaged in commerce with William Bingham. Sent to Saint-Domingue as a brigadier general in 1803, he served under Rochambeau and defended the Môle St. Nicholas against the British. He escaped with the garrison to Cuba but was mortally wounded in a naval battle as he approached Havana.



   
   A full transcription of this document has been added to the digital edition.

